 


109 HRES 375 : Requesting the President and directing the Secretary of State to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution all information in the possession of the President and the Secretary of State relating to communication with officials of the United Kingdom between January 1, 2002, and October 16, 2002, relating to the policy of the United States with respect to Iraq.
U.S. House of Representatives
2005-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 87 
109th CONGRESS 
1st Session 
H. RES. 375 
[Report No. 109–223] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Ms. Lee (for herself, Mr. Conyers, Ms. Baldwin, Mr. Clay, Mr. Davis of Illinois, Mr. Delahunt, Mr. Evans, Mr. Farr, Mr. Grijalva, Mr. Gutierrez, Mr. Hinchey, Ms. Jackson-Lee of Texas, Mr. Kucinich, Ms. Kilpatrick of Michigan, Mr. McDermott, Mr. Oberstar, Mr. Owens, Mr. Pallone, Mr. Payne, Mr. Rangel, Ms. Schakowsky, Mr. Serrano, Mr. Stark, Mr. Thompson of Mississippi, Ms. Watson, Mr. Wexler, and Ms. Woolsey) submitted the following resolution; which was referred to the Committee on International Relations 
 

September 16, 2005
Additional sponsors: Ms. Waters, Mr. Sanders, Mrs. Jones of Ohio, Mr. Olver, Mr. Wu, Mr. Brown of Ohio, Mr. Towns, Mr. Crowley, Mr. Honda, Mr. George Miller of California, Ms. Kaptur, Mr. Lewis of Georgia, Mr. Israel, Mrs. Maloney, Mr. Smith of Washington, Mr. DeFazio, Mr. Van Hollen, Mr. McGovern, Mr. Holt, Mr. Filner, Mr. Wynn, Mr. Frank of Massachusetts, Mr. Cummings, Mr. Meeks of New York, Mr. Leach, Mr. Sherman, Mr. Tierney, Mr. Cleaver, Ms. Moore of Wisconsin, Mr. Moran of Virginia, Mr. Nadler, Ms. Corrine Brown of Florida, Mr. Thompson of California, Ms. Eddie Bernice Johnson of Texas, Mr. Udall of Colorado, Mr. Larsen of Washington, Mrs. Capps, Mr. Baird, Ms. Eshoo, Ms. McCollum of Minnesota, Mr. Abercrombie, Mr. Menendez, Ms. Carson, Mr. Cardin, Ms. Solis, Mr. Rothman, Ms. Matsui, Mr. Doyle, Mr. Scott of Virginia, Mr. Cardoza, Mr. Inslee, Ms. Linda T. Sánchez of California, Mr. Mollohan, Ms. Berkley, Mr. Neal of Massachusetts, Mr. Andrews, and Mr. Markey 

 
September 16, 2005 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President and directing the Secretary of State to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution all information in the possession of the President and the Secretary of State relating to communication with officials of the United Kingdom between January 1, 2002, and October 16, 2002, relating to the policy of the United States with respect to Iraq. 
 
 
That not later than 14 days after the date of the adoption of this resolution— 
(1)the President is requested to transmit to the House of Representatives all documents, including telephone and electronic mail records, logs, calendars, minutes, and memos, in the possession of the President relating to communications with officials of the United Kingdom from January 1, 2002, to October 16, 2002, relating to the policy of the United States with respect to Iraq, including any discussions or communications between the President or other Administration officials and officials of the United Kingdom that occurred before the meeting on July 23, 2002, at 10 Downing Street in London, England, between Prime Minister Tony Blair of the United Kingdom, United Kingdom intelligence officer Richard Dearlove, and other national security officials of the Blair Administration; and 
(2)the Secretary of State is directed to transmit to the House of Representatives all documents, including telephone and electronic mail records, logs, calendars, minutes, memos, and records of internal discussions, in the possession of the Secretary relating to communications with officials of the United Kingdom from January 1, 2002, to October 16, 2002, relating to the policy of the United States with respect to Iraq, including any discussions or communications between the Secretary of State or other officials of the Department of State and officials of the United Kingdom that occurred before the meeting on July 23, 2002, at 10 Downing Street in London, England, between Prime Minister Tony Blair of the United Kingdom, United Kingdom intelligence officer Richard Dearlove, and other national security officials of the Blair Administration. 
 
 
September 16, 2005 
Reported adversely, referred to the House Calendar, and ordered to be printed 
